Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 8-14, and 18 are objected to because of the following informalities:  
Claims 4 and 18 substantially recite identifying that the bag or package has been moved to the packing area but depend on the limitation of parent Claims 1 and 15 that recites determining that the bag or package has been moved to the packing area.  
Claims 4 and 18 recite “the packing area that include the bag” and should instead recite “the packing area that includes the bag.”  
Claim 8 recites “a given package type for a package selected at the package dispenser from of the plurality of package types” and thus needs a correction to address the typographical error.  Claims 9-14 depend on Claim 8 and are therefore also objected to as they fail to cure the deficiency set forth.  
Claim 14 recites “assocaited” and should instead recite “associated” with respect to the recitations of “first hanger” and “second hanger.” 
Appropriate correction is required.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 9 recites “a first weight” and “a second weight” and it is unclear whether these recitations of first and second weights are associated with the first and second weights of Claim 8.  The scope of Claim 9 is therefore unclear.  Claim 9 is thus rejected as indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Exemplary Claim 8 recites “a system, comprising:  a package dispenser, supporting a plurality of package types available for selection and a selection sensor; a packing area, including a platform scale; a processor; and a memory, including instructions that when performed by the processor, enable the processor to:  identify, via the selection sensor, a given package type for a package selected at the package dispenser from of the plurality of package types; identify a weight range for the given package type; in response to determining that the package has been moved to the packing area, compare a first weight in the packing area determined via the platform scale from before the package was moved to the packing area with a second weight in the packing area that includes the package on the platform scale; and in response to a difference between the first weight and the second weight falling outside of the weight range, generate a loss prevention alert and pausing a transaction.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other 
This judicial exception is not integrated into a practical application.  As stated above, Claim 8 recites the additional elements of “package dispenser,” “selection sensor,” “platform scale,” “processor,” and “memory” to perform the limitations recited above.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions), add insignificant extra-solution activity to the abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to determine weights of packages in identifying potential instances of loss.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
The claims do not limit the “package dispenser,” “selection sensor,” “platform scale,” “processor,” and “memory” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than data collection components and device(s) for performing well-understood, routine, and conventional activity.  For example, a processor and memory executing instructions are insufficient to offer inventive concept to the claim.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Additionally, applying conventional components for data collection to a transactional field does not overcome the rejection in light of MPEP 2106.05 (g-h) (Insignificant Extra-Solution Activity and Field of Use and Technological Environment).  That is, a scale and a sensor operate as generic devices for the well-understood, routine, and conventional activity of mere data gathering, and thus are insufficient to amount to “significantly more” than the abstract idea.  Further, a package dispenser is insufficient to amount to significantly more than the abstract idea as the package dispenser merely amounts to “Field of Use” activity.  MPEP 2106.05 (h) (“limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable.”).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claim 8 is therefore ineligible.  
Claims 9-11 and 14 do not add “significantly more” to the ineligibility of Claim 8 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 9-11 and 14 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental activities and certain methods of organizing human activity but for the generic components of parent Claim 8.  The analysis for Claim 8 therefore applies equally to Claims 9-11 and 14.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 9-11 and 14 are therefore ineligible.  
Claim 12 recites an attendant kiosk to receive alerts.  The limitations of Claim 12 recite mental concepts and certain methods of organizing human activity but for the recitation of generic computer components.  The abstract ideas are not integrated into a practical application as the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply See, e.g., Alice Corp. Pty., 134 S. Ct. at 2359 (contending that generic computer components are insufficient to amount to significantly more than the abstract idea).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claim 12 is ineligible.  
Claim 13 recites the additional element of a camera for capturing an image.  The limitations of Claim 13 recite mental concepts but for the generic computer components present.  The abstract ideas are not integrated into a practical application as the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  As such, Claim 13 is directed to an abstract idea.  The camera is not sufficient to amount to “significantly more” than the abstract idea as the camera operates as a generic device for the well-understood, routine, and conventional activity of mere data gathering, and thus is insufficient to amount to “significantly more” than the abstract idea in view of MPEP 2106.05 (g).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claim 13 is thus ineligible.  
Exemplary Claim 15 recites:  “a computer program product for managing loss prevention for a transaction at a self-checkout kiosk, the computer program product comprising:  a non-transient computer-readable storage medium having computer-readable program embodied therewith, the computer-readable program code executable by one or more computer processors to:  identify a given bag type for a bag selected at the self-checkout kiosk out of a plurality of bag types available from a bag dispenser associated with the self-checkout kiosk; identify a weight range for the given bag type; in response to determining that the bag has been moved to a packing area of the self-checkout kiosk, compare a first weight in the packing area from before the bag was moved to the packing area with a second weight in the packing area that includes the bag; and in response to a difference between the first weight and the second weight falling outside of the weight range, generate a loss prevention alert and pausing the transaction.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “computer program product,” “self-checkout kiosk,” “bag dispenser,” and “non-transient computer-readable storage medium” in exemplary Claim 15, nothing in the claim precludes the steps from practically being performed in the mind or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of Claim 15 encompass identifying weights of bags to determine whether there will be incurred loss in a transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., compare a first weight…with a second weight), then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers sales behaviors, then it falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application.  As stated above, Claim 15 recites the additional elements of “computer program product,” “self-checkout kiosk,” “bag dispenser,” and “non-transient computer-readable storage medium” to perform the limitations recited above.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions), add insignificant extra-solution activity to the abstract idea, and generally link the use of the judicial exception to a particular technological environment or field of use such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to determine weights of bags in identifying potential instances of loss.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not 
The claims do not limit the “computer program product,” “self-checkout kiosk,” “bag dispenser,” and “non-transient computer-readable storage medium” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than data collection components and device(s) for performing well-understood, routine, and conventional activity.  For example, a computer program product and a non-transient computer-readable storage medium are insufficient to offer inventive concept to the claim.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Additionally, applying conventional components for processing data to a sales environment does not overcome the rejection in light of MPEP 2106.05 (g-h) (Insignificant Extra-Solution Activity and Field of Use and Technological Environment).  That is, the self-checkout kiosk is ancillary to the invention and is added as a post-solution component associated with a transaction.  Moreover, a device for processing data programmed to operate as a checkout kiosk does not offer inventive concept in light of Alice.  Further, a bag dispenser is insufficient to amount to significantly more than the abstract idea as the package dispenser merely amounts to “Field of Use” activity.  MPEP 2106.05 (h) (“limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable.”).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claim 15 is therefore ineligible.  
Claim 1 recites substantially similar limitations to those of Claim 15 mutatis mutandis and recites the additional elements of a bag dispenser and a self-checkout kiosk.  The analysis of Claim 15 therefore applies to Claim 1.  As such, Claim 1 is ineligible.  

Claims 2 and 16 recite an attendant kiosk to receive alerts.  The limitations of Claims 2 and 16 recite mental concepts and certain methods of organizing human activity but for the recitation of generic computer components.  The abstract ideas are not integrated into a practical application as the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Claims 2 and 16 are thus directed to an abstract idea.  The attendant kiosk is insufficient to amount to “significantly more” than the abstract idea.  The kiosk is comparable to storage, communication, and processing devices that the courts have rendered known computers performing well-understood, routine, and conventional activity.  See, e.g., Alice Corp. Pty., 134 S. Ct. at 2359 (contending that generic computer components are insufficient to amount to significantly more than the abstract idea).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claims 2 and 16 are ineligible.  
Claim 4 recites a scale for collecting weight data.  The limitations of Claim 4 recite mental concepts but for the generic computer components present.  The abstract ideas are not integrated into a practical application as the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  As such, Claim 4 is directed to an abstract idea.  The scale is not sufficient to amount to “significantly more” than the abstract idea as the scale operates as a generic device for the well-understood, routine, and 
Claims 7 and 20 recite a terminal scale for measuring weight.  The limitations of Claims 7 and 20 recite mental concepts but for the recitation of generic computer components.  The abstract ideas are not integrated into a practical application as the additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  As such, Claims 7 and 20 are directed to an abstract idea.  The terminal scale is not sufficient to amount to “significantly more” than the abstract idea as the terminal scale operates as a generic device for the well-understood, routine, and conventional activity of mere data gathering, and thus is insufficient to amount to “significantly more” than the abstract idea in view of MPEP 2106.05 (g).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claims 7 and 20 are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-10, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Patent Application Publication No. 20180222620) in view of Bacallo (U.S. Patent Application Publication No. 20170354274) and further in view of Rodrigues (U.S. Patent Application Publication No. 20160005019).  

As per Claims 1 and 15, Lewis et al. teach a method, comprising:
identifying a given bag type for a bag selected at a self-checkout kiosk out of a plurality of bag types available from a bag dispenser associated with the self-checkout kiosk [0018];
identifying a weight range for the given bag type [0016][0029];
Lewis et al. do not explicitly disclose but Bacallo teaches 
in response to determining that the bag has been moved to a packing area of the self-checkout kiosk, comparing a first weight in the packing area from before the bag was moved to the packing area with a second weight in the packing area that includes the bag (FIG. 5) [0030-0032];
and in response to a difference between the first weight and the second weight, generating a loss prevention alert [0025].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with in response to determining that the bag has been moved to a packing area of the self-checkout kiosk, comparing a first weight in the packing area from before the bag was moved to the packing area with a second weight in the packing area that includes the bag; and in response to a difference between the first weight and the second weight, generating a loss prevention alert as seen in Bacallo in order to minimize instances of theft or inadvertent item handling, thereby minimizing retail shrinkage, and thus decreasing supply chain costs.  A person having ordinary skill in the art at the time of filing the invention would be motivated to make this modification in order to decrease losses in retail and thus increase profit.  These inventions when viewed in a combined state would yield predictable results in facilitating registration and settlement of commodities.  
Lewis et al. and Bacallo do not explicitly disclose but Rodrigues does teach and in response to a difference falling outside of the weight range, generating an alert and pausing a transaction at the self-checkout kiosk [0017][0073].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with an in response to a difference falling outside of the weight range, generating an alert and pausing a transaction at the self-checkout kiosk as seen in Rodrigues in order to allow for a transaction to be rectified in real-time, thereby decreasing bottlenecks in validating checkout practices, and thus increasing throughput of customers and validated transactions.  One having ordinary skill in the art would be motivated to make this modification to decrease losses due to unidentified transaction problems, and thus increase retail profits.  These inventions when viewed in a combined state would yield predictable results in facilitating registration and settlement of commodities.  

As per Claims 3 and 17, Lewis et al. teach identifying a particular bag type for a second bag selected at the self-checkout kiosk out of the plurality of bag types available from the bag dispenser associated with the self-checkout kiosk [0026]; identifying a second weight range for the particular bag type (Lewis et al. teach a weight capacity for each receptacle [0016]); and second bag; third weight; fourth weight; and second weight range as above (i.e., Lewis et al. teach a plurality of receptacles for various bag types and a weight capacities for each receptacle [0016][0026]).  
Lewis et al. do not explicitly disclose but Bacallo does teach in response to identifying that the bag has been moved to the packing area of the self-checkout kiosk, comparing a weight in the packing area from before the bag was moved to the packing area with a weight in the packing area that includes the bag (FIG. 5) [0030-0032].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with in response to identifying that the bag has been moved to the packing area of the self-checkout kiosk, comparing a weight in the packing area from before the bag was moved to the packing area with a weight in the packing area that includes the bag as seen in Bacallo in order to minimize instances of theft or inadvertent item handling, thereby minimizing retail shrinkage, and thus decreasing supply chain costs.  A person having ordinary skill in the art at the time of filing the invention would be motivated to make this modification in order to decrease losses in retail and thus increase profit.  These inventions when viewed in a combined state would yield predictable results in facilitating registration and settlement of commodities.  
Lewis et al. and Bacallo do not explicitly disclose but Rodrigues does teach and in response to a difference between the weight and the weight falling within the weight range, allowing the transaction to continue [0016].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with and in response to a difference between the weight and the weight falling within the weight range, allowing the transaction to continue as seen in Rodrigues 

As per Claim 6, Lewis et al. and Bacallo do not explicitly disclose but Rodrigues does teach the combined weight range for the item and the bag is determined based on the weight range for the bag added to a known weight range for the item identified from a weights table ([0017] and database of item properties [0088].)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with the combined weight range for the item and the bag is determined based on the weight range for the bag added to a known weight range for the item identified from a weights table as seen in Rodrigues since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating processing of commodities.  

As per Claims 7 and 20, Lewis et al. and Bacallo do not explicitly disclose but Rodrigues does teach the combined weight range for the item and the bag is determined based on the weight range for the bag added to a measured weight for the item identified from a terminal scale of the self-checkout kiosk and a tolerance of the terminal scale [0016].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with the combined weight range for the item and the bag is determined based on the weight range for the bag added to a measured weight for the item identified from a terminal scale of the self-checkout kiosk and a tolerance of the terminal scale as seen in Rodrigues 

As per Claim 8, Lewis et al. teach a system, comprising:
a package dispenser, supporting a plurality of package types available for selection and a selection sensor (Lewis et al. teach a carousel for dispensing packages and the control system collecting and monitoring status data for each package compartment to select compartments and fill respective packages among a variety of packages [0007][0016][0020][0029]);
a packing area (FIG. 2);
a processor (FIG. 1);	
and a memory, including instructions that when performed by the processor, enable the processor to:
	identify, via the selection sensor, a given package type for a package selected at the package dispenser from of the plurality of package types [0005-0007][0016][0018][0020][0029];
identify a weight range for the given package type [0016][0029].
Lewis et al. do not explicitly disclose but Bacallo does teach
	a packing area, including a platform scale (Abstract);
	in response to determining that the package has been moved to the packing area, compare a first weight in the packing area determined via the platform scale from before the package was moved to the packing area with a second weight in the packing area that includes the package on the platform scale (FIG. 5) [0030-0032];
	and in response to a difference between the first weight and the second weight, generate a lost prevention alert [0025].
a packing area, including a platform scale; and in response to determining that the package has been moved to the packing area, compare a first weight in the packing area determined via the platform scale from before the package was moved to the packing area with a second weight in the packing area that includes the package on the platform scale; and in response to a difference between the first weight and the second weight, generate a lost prevention alert as seen in Bacallo in order to minimize instances of theft or inadvertent item handling, thereby minimizing retail shrinkage, and thus decreasing supply chain costs.  A person having ordinary skill in the art at the time of filing the invention would be motivated to make this modification in order to decrease losses in retail and thus increase profit.  These inventions when viewed in a combined state would yield predictable results in facilitating registration and settlement of commodities.  
Lewis et al. and Bacallo do not explicitly disclose but Rodrigues does teach and in response to a difference falling outside of the weight range, generate an alert and pausing a transaction [0017] [0073].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with and in response to a difference falling outside of the weight range, generate an alert and pausing a transaction as seen in Rodrigues in order to allow for a transaction to be rectified in real-time, thereby decreasing bottlenecks in validating checkout practices, and thus increasing throughput of customers and validated transactions.  One having ordinary skill in the art would be motivated to make this modification to decrease losses due to unidentified transaction problems, and thus increase retail profits.  These inventions when viewed in a combined state would yield predictable results in facilitating registration and settlement of commodities.  

As per Claim 9, Lewis et al. teach the plurality of package types includes:  a first bag type, of a first weight; and a second bag type of a second weight different from the first weight (Lewis et al. teach a plurality of packaging types such as, inter alia, paper bag, plastic bag, and mailer [0023].)  

As per Claim 10, Lewis et al. teach the plurality of package types includes at least two of:  a paper bag; a textile bag; and a plastic bag [0018].  

As per Claim 14, Lewis et al. teach the package dispenser includes:  a first hanger associated with a first package type of the plurality of package types (FIG. 2); a second hanger associated with a second package type of the plurality of package types (FIG. 2); and wherein the selection sensor identifies the given package type based on one of:  a change in weight applied to one of the first anger and the second hanger; a change in deflection applied along a length of one of the first hanger and the second hanger; a rotation of the package dispenser relative to the packing area; and a detection of the package passing over a catch at an end of the one of the first hanger and the second hanger distal to an associated riser (Lewis et al. teach rotating the carousel in order to advance specific bags [0005-0006][0034].)  

Claims 2, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Patent Application Publication No. 20180222620) in further in view of Bacallo (U.S. Patent Application Publication No. 20170354274), Rodrigues (U.S. Patent Application Publication No. 20160005019), and Davis (U.S. Patent No. 6681896). 

As per Claims 2 and 16, Lewis et al. teach the given bag type and identifies the given bag type as above.  
Lewis et al., Bacallo, and Rodrigues do not explicitly disclose but Davis does teach in response to identifying the bag selected at the bag dispenser, updating a bag count for the bag; in response to the bag count falling below a refill threshold, transmitting an inventory alert to an attendant kiosk that identifies the bag (FIGs. 4A, 4B).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with in response to identifying the bag selected at the bag dispenser, updating a bag count for the bag; in response to the bag count falling below a refill threshold, transmitting an inventory alert to an attendant kiosk that identifies the bag in order to decrease delays associated with bag depletions, thereby decreasing bottlenecks in checkout procedures, and thus increasing throughput of customers.  One having ordinary skill in the art would be motivated to make this modification in order to decrease downtime of checkout stands and thus increase revenue for retailers.  These inventions when viewed in a combined state would yield predictable results in facilitating commodity registration and checkout.  

As per Claim 12, Lewis et al. teach the given package type and identifies the given package type as above.  
Lewis et al., Bacallo, and Rodrigues do not explicitly disclose but Davis does teach in response to identifying the package selected at the package dispenser, update a package count for the package; and in response to the package count falling below a refill threshold, transmit an inventory alert to an attendant kiosk that identifies the package (FIGs. 4A, 4B).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with in response to identifying the package selected at the package dispenser, update a package count for the package; and in response to the package count falling below a refill threshold, transmit an inventory alert to an attendant kiosk that identifies the package in order to decrease delays associated with bag depletions, thereby decreasing bottlenecks in checkout procedures, and thus increasing throughput of customers.  One having ordinary skill in the art would be motivated to make this modification in order to decrease downtime of checkout stands and thus increase revenue for retailers.  These inventions when viewed in a combined state would yield predictable results in facilitating commodity registration and checkout.  

Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Patent Application Publication No. 20180222620) in further in view of Bacallo (U.S. Patent . 

As per Claim 4, Lewis et al. teach and identifying a change in weight measured by a scale included in the packing area [0016][0026].
Lewis et al., Bacallo, and Rodrigues do not explicitly disclose but Herwig et al. does teach capturing an image of the packing area that include the bag [0009].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with capturing an image of the packing area that include the bag as seen in Herwig et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlement of transactions.  

As per Claim 13, Lewis et al. do not explicitly disclose but Bacallo does teach the platform scale (Abstract).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with the platform scale as seen in Bacallo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlement of transactions.  
Lewis et al., Bacallo, and Rodrigues do not explicitly disclose but Herwig et al. do teach a camera, and wherein the instructions, when performed by the processor, further enable the processor to:  capture, via the camera, an image of the packing area; and determine, in response to the image indicating that the package is located on the platform, that the package has been moved to the packing area [0009].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with a camera, and wherein the instructions, when performed by the processor, further enable the processor to:  capture, via the camera, an image of the packing area; and determine, in response to the image indicating that the package is located on the platform, that the package has been moved to the packing area as seen in Herwig et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlement of transactions.  

As per Claim 18, Lewis et al., Bacallo, and Rodrigues do not explicitly disclose but Herwig et al. does teach to identify that the bag has been moved to the packing area the computer-readable code is further executable by the one or more computer processors to:  capture an image of the packing area that include the bag; and determine, in response to the image indicating that the bag is located in the packing area, that the bag has been moved to the packing area [0009].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with to identify that the bag has been moved to the packing area the computer-readable code is further executable by the one or more computer processors to:  capture an image of the packing area that include the bag; and determine, in response to the image indicating that the bag is located in the packing area, that the bag has been moved to the packing area as seen in Herwig et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlement of transactions.  

Claims 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Patent Application Publication No. 20180222620) in further in view of Bacallo (U.S. Patent Application Publication No. 20170354274), Rodrigues (U.S. Patent Application Publication No. 20160005019), and Lutz (U.S. Patent Application Publication No. 20110161184). 

As per Claims 5 and 19, Lewis et al. teach identifying an item included in the transaction to be moved to the packing area [0005]; identifying a combined weight range for the item and the bag (Lewis et al. teach a full bag when the scale below the bag detects surpassing 5 pounds (FIGs. 2, 5) [0029]); 
Lewis et al. and Bacallo do not explicitly disclose but Rodrigues does teach and in response to a difference the first weight and the second weight falling outside of the weight range and within the combined weight range, and allowing the transaction to continue (Rodrigues teach a combined weight of items and the bag and the weight of the empty carrying container and that the item and container when totaled must be less than the combination of the expected item and container weight [0016].)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with and in response to a difference between the first weight and the second weight falling outside of the weight range and within the combined weight range, and allow the transaction to continue as seen in Rodrigues in order to allow for a transaction to be rectified in real-time, thereby decreasing bottlenecks in validating checkout practices, and thus increasing throughput of customers and validated transactions.  One having ordinary skill in the art would be motivated to make this modification to decrease losses due to unidentified transaction problems, and thus increase retail profits.  These inventions when viewed in a combined state would yield predictable results in facilitating registration and settlement of commodities.  
Lewis et al., Bacallo, and Rodrigues do not explicitly disclose but Lutz does teach overriding the loss prevention alert [0024].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with overriding the loss prevention alert as seen in Lutz 

As per Claim 11, Lewis et al. teach identify an item included in the transaction to be moved to the packing area [0005]; identify a combined weight range for the item and the package (Lewis et al. teach a full bag when the scale below the bag detects surpassing 5 pounds (FIGs. 2, 5) [0029]; 
Lewis et al. and Bacallo do not explicitly disclose but Rodrigues does teach and in response to a difference between the first weight and the second weight falling outside of the weight range and falling within the combined weight range, and allow the transaction to continue (Rodrigues teach a combined weight of items and the bag and the weight of the empty carrying container and that the item and container when totaled must be less than the combination of the expected item and container weight [0016].)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Lewis et al. with and in response to a difference between the first weight and the second weight falling outside of the weight range and falling within the combined weight range, and allow the transaction to continue as seen in Rodrigues in order to allow for a transaction to be rectified in real-time, thereby decreasing bottlenecks in validating checkout practices, and thus increasing throughput of customers and validated transactions.  One having ordinary skill in the art would be motivated to make this modification to decrease losses due to unidentified transaction problems, and thus increase retail profits.  These inventions when viewed in a combined state would yield predictable results in facilitating registration and settlement of commodities.  
Lewis et al., Bacallo, and Rodrigues do not explicitly disclose but Lutz does teach override the loss prevention alert [0024].  
override the loss prevention alert as seen in Lutz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlement of transactions.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627  




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627